 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:20-cr-00268-JAD-NJK

 4          Plaintiff
                                                                Order re: Motions in Limine
 5 v.
                                                                  [ECF Nos. 39, 40, 41, 61]
 6 Michael David Thompson,

 7          Defendant

 8         Michael Thompson is charged with assaulting his wife, D.C., while the two were

 9 camping with D.C.’s grandchildren at the Lake Mead National Recreation Area. In anticipation

10 of trial later this month, the government moves in limine to admit Thompson’s prior felony

11 conviction, his statements before and after the incident, and D.C.’s statements to two medical

12 professionals. It also moves to exclude evidence of D.C.’s history of drug use, self-harm, and

13 depression.

14         I deny the government’s motion to admit Thompson’s prior felony conviction because the

15 government has not yet demonstrated that Thompson’s decade-old conviction bears on his

16 character for truthfulness, and I reserve until trial the decision on whether to admit or exclude

17 this prior conviction. I grant the government’s motion to admit Thompson’s statements because

18 they are relevant to the government’s theory of the case and are not hearsay. I also grant in part

19 the government’s motion to admit D.C.’s statements to her medical providers that she was struck

20 but deny it as to her statements identifying Thompson as the party responsible for her injuries,

21 and I reserve until trial a ruling on the admissibility of D.C.’s identifying statement. Finally, I

22 grant in part the government’s motion to limit discussion of D.C.’s drug use beyond the day of

23
 1 the incident along with evidence of her depression, but I deny the request regarding her history

 2 of self-harm until the relevancy and scope of this issue can be fleshed out in the context of trial.

 3                                                Discussion

 4 I.          Legal standard

 5             A motion in limine permits the court to rule on the admissibility of evidence or testimony

 6 in advance of trial.1 Though not explicitly authorized by the Federal Rules of Evidence, the

 7 practice of ruling in limine on evidentiary issues is based on the “district court’s inherent

 8 authority to manage the course of trials.”2 “However, in limine rulings are not binding on the

 9 trial judge, and the judge may always change [her] mind during the course of a trial.”3 And

10 denying a motion in limine does not guarantee that all evidence raised in the motion will be

11 admissible at trial;4 it “merely means that without the context of trial, the court is unable to

12 determine whether the evidence in question should be excluded.”5

13 II.         The government’s motions in limine

14             A.     Thompson’s prior felony conviction [ECF No. 39]

15             More than ten years ago, Thompson pled no contest to felony battery in Florida.6 The

16 government seeks to admit that conviction under FRE 609, arguing that Thompson’s conviction

17 is close enough to the ten-year mark that its probative value remains high and his subsequent

18
   1
     United States v. Heller, 551 F.3d 1108, 1111–12 (9th Cir. 2009); see Ohler v. United States,
19 529 U.S. 753, 754–55 (2000) (affirming the district court’s decision to admit prior felony
   convictions in limine).
20
   2
     Luce v. United States, 469 U.S. 38, 41 n.4 (1984).
21 3 Ohler, 529 U.S. at 758 n.3 (emphasis omitted) (citing Luce, 469 U.S. at 41–42).
     4
22    Tracey v. Am. Fam. Mut. Ins. Co., No. 2:09-CV-1257, 2010 WL 3724896, at *2 (D. Nev. Sept.
     17, 2010) (citing Ind. Ins. Co. v. Gen. Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004)).
23   5
         Id.
     6
         ECF No. 39-1 at 1.

                                                       2
 1 criminal history swings the factors in favor of admission. The government also clarifies that it

 2 seeks to introduce the conviction only if Thompson testifies that he’s never “committed this type

 3 of crime before.”7 Thompson argues that the probative value of the conviction is low because it

 4 took place several years ago and battery does not impact his truthfulness as a witness.8

 5             Federal Rule of Evidence 609 permits a party to impeach a witness’s character for

 6 truthfulness through evidence of certain criminal convictions. But if more than ten years have

 7 passed since the witness was convicted of the crime or released from confinement, “the

 8 conviction is admissible only if: (1) its probative value, supported by specific facts and

 9 circumstances, substantially outweighs its prejudicial effect; and (2) the proponent gives an

10 adverse party reasonable written notice of the intent to use it so that the party has a fair

11 opportunity to contest its use.”9 To balance a conviction’s probative value with its prejudicial

12 effect, the Ninth Circuit instructs courts to weigh five factors: “(1) the impeachment value of the

13 prior crime; (2) the point in time of the conviction and the witness’[s] subsequent history; (3) the

14 similarity between the past crime and the charged crime; (4) the importance of the defendant’s

15 testimony; and, (5) the centrality of the defendant’s credibility.”10

16             The Ninth Circuit cautions against admitting older convictions under FRE 609 when the

17 similarity of the crimes would allow the jury to impermissibly focus its attention on the prior

18 conviction. In United States v. Bagley, for example, the court held that a defendant—who had

19 not otherwise indicated that he would seek to falsely testify about his criminal history—would be

20

21
     7
         ECF No. 39 at 4.
22   8
         ECF No. 50 at 4.
23   9
         Fed. R. Evid. 609(b).
     10
          United States v. Browne, 829 F.2d 760, 762–63 (9th Cir. 1987) (citation omitted).

                                                       3
 1 unduly prejudiced by introduction of a prior conviction for the same crime.11 The Bagley court

 2 explained that when a “prior conviction is sufficiently similar to the crime charged, there is a

 3 substantial risk that all exculpatory evidence will be overwhelmed by a jury’s fixation on the

 4 human tendency to draw a conclusion which is impermissible in law.”12 But later courts

 5 explained that while Bagley “counsel[s] against admissibility” in similar circumstances, a prior

 6 conviction “may be admissible in spite of its similarity to the offense at issue” when it “serves a

 7 proper impeachment purpose.”13

 8              It’s unclear whether the facts and circumstances surrounding Thompson’s conviction

 9 offer sufficient probative value to substantially outweigh its prejudicial impact, and whether the

10 similarity of the convictions raise the specter of prejudice articulated in the Bagley decision. The

11 government offers very little detail about the prior conviction, which is necessary to assess its

12 admissibility. So, at this point, the government’s argument teeters on the edge of propensity,14

13 which the Federal Rules explicitly prohibit.15 So I deny its motion to admit this evidence. This

14 is not to say that the government will be unable to introduce evidence of Thompson’s conviction

15 for “a purpose other than to prove [his] character for untruthfulness”16 at trial, like contradiction.

16 And although Thompson argues that his conviction “should not be admitted . . . if he chooses to

17
     11
          United States v. Bagley, 772 F.2d 482, 488 (9th Cir. 1985).
18
     12
          Id.
19   13
          Browne, 829 F.2d at 763.
     14
20        See ECF No. 39 at 3–4.
      See Bagley, 772 F.2d at 488 (finding that when there is no “evidence that [the defendant]
     15

21 intended to . . . testify falsely as to his prior criminal record,” evidence of a nearly identical
   conviction was potentially “devastating in its potential impact on a jury” because “there is a
22 substantial risk that all exculpatory evidence will be overwhelmed by a jury’s fixation on the
   human tendency to draw a conclusion which is impermissible in law . . .”).
23 16
      Fed. R. Evid. 609 advisory committee’s note to 2006 amendment (citing United States v.
   Lopez, 979 F.2d 1024 (5th Cir. 1992)).

                                                       4
 1 testify,”17 he has not moved to exclude this evidence, so I reserve ruling on its ultimate

 2 admissibility or exclusion until trial.

 3              B.     Thompson’s statements [ECF No. 41]

 4              The government seeks to admit two of Thompson’s statements to D.C. The first relates

 5 to the catalyst for the pair’s argument and the second deals with Thompson’s post-altercation

 6 threats. The government also moves to preclude Thompson from introducing his version of the

 7 story by eliciting it on cross-examination from the rangers who responded to the campsite.

 8 Thompson contends that the pre-altercation statements are needlessly prejudicial and the post-

 9 altercation threats are hearsay. As for his version of the story, Thompson primarily argues that

10 he should be allowed to introduce it should he take the stand.

11                     1.     Thompson’s pre-altercation statement

12              The government contends that, while at the campsite, Thompson made an inappropriate

13 comment about D.C.’s granddaughter, which prompted D.C. to chastise Thompson.18 According

14 to the government, this interaction was the spark that ignited their dispute and, after D.C.’s

15 comment, Thompson ordered her to get into their car where they continued to argue.19 The

16 government seeks to admit Thompson’s remark about D.C.’s granddaughter to paint the picture

17 of what happened in the car. Thompson objects, arguing that introduction of the comment is

18 premature and unnecessary to prove that he assaulted D.C.20

19              Thompson’s statement about D.C.’s granddaughter is relevant and does not violate FRE

20 402’s prohibition on irrelevant evidence. The Federal Rules explain that “[e]vidence is relevant

21
     17
          ECF No. 50 at 2.
22   18
          ECF No. 41 at 2.
23   19
          Id.
     20
          ECF No. 48 at 2.

                                                      5
 1 if . . . it has any tendency to make a fact” “of consequence” “more or less probable than it would

 2 be without the evidence.”21 The parties offer irreconcilable tales of how D.C. sustained her

 3 injuries. The government’s theory is that the two began to argue after D.C. chided Thompson for

 4 his comment about her granddaughter. Thompson’s theory is that D.C.’s wounds were self-

 5 inflicted and “related to her drug use.”22 So, Thompson’s comment is relevant to the question of

 6 how D.C. became injured and would tend to support the government’s theory because it makes it

 7 more likely that she did not injure herself.

 8             To the extent that Thompson’s objection is grounded in FRE 403, which permits a court

 9 to exclude relevant evidence when its probative value is substantially outweighed by its

10 prejudicial effect, his argument fares no better. Generally, that rule “favors admissibility, while

11 concomitantly providing the means of keeping distracting evidence out of the trial.”23 It is not

12 enough to demonstrate that the evidence could be prejudicial; “[r]elevant evidence is inherently

13 prejudicial; but it is only unfair prejudice, substantially outweighing probative value, [that]

14 permits exclusion of relevant matter under Rule 403.”24 Though Thompson mentions his

15 concern that the statement could be prejudicial,25 he has not demonstrated that the risk of

16 prejudice substantially outweighs the statement’s probative value. So I grant the government’s

17 motion as to Thompson’s statement about D.C.’s granddaughter.

18

19
     21
20        Fed. R. Evid. 401.
     22
          ECF No. 49 at 6.
21   23
          United States v. Hankey, 203 F.3d 1160, 1172 (9th Cir. 2000).
22   24
          Id. (quoting United States v. Mills, 704 F.2d 1553, 1559 (11th Cir. 1983)).
     25
       See ECF No. 48 at 2 (“[H]ere, without the context of trial, it is nearly impossible for the
23
     defense . . . to determine whether the alleged statement . . . should be excluded. At a minimum, a
     proffer would be advisable, to ensure that Mr. Thompson is not unduly prejudiced . . . .”).

                                                        6
 1                    2.     Thompson’s statements to the rangers

 2             The day after D.C. sustained her injuries, two park rangers drove to Thompson’s

 3 campsite to follow up about a report of an injured woman. When they arrived, they spoke with

 4 Thompson, who claimed that D.C. had injured herself by hitting her head on the car window.

 5 The government seeks to preclude Thompson from introducing his statements on cross-

 6 examination of the rangers as inadmissible hearsay under FRE 801.

 7             Thompson largely agrees that FRE 801 prohibits him from introducing his own out-of-

 8 court statement through the officers on cross-examination to prove his version of events.

 9 Instead, he argues that he’s allowed to introduce his own statements if he takes the stand. But

10 Thompson’s argument misses the mark because the government isn’t seeking to preclude him

11 from testifying about his own theory. Because Thompson does not dispute that he is prohibited

12 from introducing his statements through the rangers to prove that D.C. injured herself and that he

13 did not hit her, I grant the government’s motion.

14                    3.     Thompson’s post-altercation threats

15             The government also moves to admit the statements that Thompson made to D.C. the

16 morning after the incident, in which he allegedly threatened her if she said that he had assaulted

17 her and telling her to lie to the rangers. Statements made by a party opponent are not hearsay,

18 even if offered for the truth of the matter asserted.26 Thompson does not disagree with this basic

19 tenant and argues only that these statements are inadmissible hearsay because they are not

20 statements of a party opponent—they are D.C.’s statements to the rangers about what Thompson

21 said to her. But Thompson’s objection misunderstands what the government seeks to introduce.

22 The government is not attempting to admit D.C.’s statements to the rangers, which would require

23
     26
          Fed. R. Evid. 801(d)(2)(A).

                                                      7
 1 both statements to be non-hearsay or fall under an exception; it moves to allow D.C. to testify

 2 about what Thompson said to her.27 Because the government moves to admit Thompson’s own

 3 statements against him, not D.C.’s, I grant the motion to admit Thompson’s post-incident

 4 statements to D.C.

 5              C.     D.C.’s statements to her medical-care providers [ECF No. 61]

 6              After the rangers interviewed the pair, paramedic Kevin Maciha arrived to assess and

 7 treat D.C.’s injuries.28 After examining her, Machia decided that D.C. needed additional

 8 treatment,29 so she was taken to the hospital, where she saw Dr. William Harrington who

 9 questioned her about her injuries.30 During both examinations, D.C. told the medical providers

10 that Thompson had caused her injuries by hitting her.31 The government moves to admit those

11 statements, arguing that they fall under the statement-made-for-medical-diagnosis-or-treatment

12 hearsay exception.32 Thompson contends that because D.C. has a history of depression and self-

13 harm, she lacked the capacity to “underst[and that] her statements were provided for purposes of

14 medical diagnosis or treatment.”33

15              Under FRE 803(4), a statement is not hearsay if it’s “made for—and is reasonably

16 pertinent to—medical diagnosis or treatment” and the statement “describes medial history[,] past

17 or present symptoms or sensations[,] their inception[,] or their general cause.” Generally, a

18

19
     27
          See ECF No. 41 at 2.
20   28
          ECF No. 61 at 2.
     29
21        Id.
     30
          Id.
22   31
          Id.
23   32
          Id. at 3.
     33
          ECF No. 70 at 2.

                                                        8
 1 “[s]tatement[] as to fault would not ordinarily qualify”34 as one that is “reasonably pertinent to

 2 medical diagnosis or treatment,” but courts have recognized that in some cases, statements that

 3 identify an abuser may be pertinent to future emotional treatment related to the abuse.35

 4 Although I am not persuaded by Thompson’s capacity argument, I am not yet convinced that

 5 D.C.’s statements fall under the medical-diagnosis-or-treatment exception. D.C.’s statement that

 6 she was struck appears pertinent to treating her physical injuries, so I will admit the portion of

 7 the statement identifying that she sustained her injuries by being struck. But the government has

 8 not yet demonstrated that the portion of the statement identifying Thompson as the person

 9 striking her was necessary to treating her physical injuries. So I deny that portion of the

10 government’s motion and reserve for trial the ultimate admissibility of the statements regarding

11 the identity of the person doing the striking.

12             D.     D.C.’s drug use and mental health [ECF No. 40]

13             Finally, the government moves to limit Thompson’s cross-examination about D.C.’s drug

14 use to the day of the incident and to preclude him from asking her about her history of depression

15 and self-harm.36 It argues that any questions about D.C.’s drug use outside of this timeframe are

16 improper under FRE 403 and 608(b) because that line of questioning seeks only to prejudice and

17 harass D.C. and attempts to improperly impeach her with specific instances of conduct.

18 Thompson disagrees, arguing that D.C.’s history is necessary to assess her credibility and to

19 impeach her testimony.

20

21
     34
          Fed. R. Evid. 803 advisory committee’s note to 1972 proposed rules.
     35
      See United States v. Hall, 419 F.3d 980, 986 (9th Cir. 2005); United States v. John, 683 F.
22 App’x. 589, 593–94 (9th Cir. 2017) (unpublished); Fed. R. Evid 803 advisory committee’s note
   to 1972 proposed rules (“It also extends to statements as to causation, reasonably pertinent to the
23 same purposes.”).
     36
          ECF No. 40 at 3–5.

                                                      9
 1                    1.      D.C.’s history of drug use is unduly prejudicial.

 2             The Ninth Circuit has cautioned against unnecessary probing into drug use because of the

 3 increased risk of “prejudice and hostility toward a witness.”37 As it explained in United States v.

 4 Kizer, “broad cross-examination on the issue of drug addiction to impeach witnesses” “may be

 5 necessary whe[n] [the defendant] seeks to impeach narcotics addicts who are paid government

 6 informers with criminal charges pending against them,” those “who had criminal charges against

 7 them dropped prior to trial,” “where the fact of addiction is probative of other motivation for

 8 testifying,” or “where the witness is intoxicated while testifying.”38

 9             Thompson seeks to discredit D.C.’s ability to accurately recall the incident.39 He may

10 properly do so by asking D.C. about her drug use on the day of the incident or during her

11 testimony, as the government concedes. At this juncture, Thompson has presented no evidence

12 that indicates D.C. has a history of drug use that would implicate her ability to recall the incident.

13 I thus find that the risk of prejudice to D.C. is unreasonably grave given the stigma of drug use

14 and outweighs the probative value of asking her about using drugs in the years prior, especially

15 because Thompson could impeach her credibility by asking about her drug use on the day of the

16 incident.40 So I grant the government’s motion and limit discussion of D.C.’s drug use to any

17 alleged use the day of the incident.

18

19

20   37
          United States v. Domina, 784 F.2d 1361, 1367 (9th Cir. 1986) (citation omitted).
     38
21        United States v. Kizer, 569 F.2d 504, 506 (9th Cir. 1978) (citations omitted).
     39
          See ECF No. 49 at 2–5.
22   40
     Hayes v. Ayers, 632 F.3d 500, 518 (9th Cir. 2011) (“A defendant’s right to cross-examine
   adverse witnesses is not unlimited, though. ‘[T]he Confrontation Clause guarantees
23
   an opportunity for effective cross-examination, not cross-examination that is effective in
   whatever way, and to whatever extent, the defense might wish.’” (alteration in original)).

                                                        10
 1                    2.      D.C.’s history of depression and self-harm

 2             The government moves broadly to exclude any questions about D.C.’s depression or self-

 3 harm under FRE 403 because “there is no evidence that [it] affected her ability to recall the

 4 events in question.”41 Thompson argues that he should be able to question D.C. about her

 5 depression “to the extent it appears that [it] manifested during the time frame alleged throughout

 6 these events.”42 Generally, a witness’s “severe” mental illness that “dramatically impair[s] [her]

 7 ability to perceive and tell the truth” may be used to impeach that witness.43 But because “[t]he

 8 days are long past when any mental illness was presumed to undermine a witness’s competence

 9 to testify,” courts have generally required “some indication . . . that a particular witness’s

10 medical history throws some doubt on [her] competence or credibility.”44

11             Thompson has failed to show how a history of D.C.’s depression is relevant to her ability

12 to credibly testify about the events, and there is no indication that he intends to present medical

13 testimony for such a diagnosis, so I exclude any discussion of her alleged depression. But D.C.’s

14 history of self-harm may be central to this case and has significant probative value because it

15 tends to directly support Thompson’s theory. So I deny the government’s motion as to D.C.’s

16 alleged history of self-harm.45

17

18

19

20
     41
          ECF No. 40 at 3.
21   42
          ECF No. 49 at 7.
     43
22        Gonzalez v. Wong, 667 F.3d 965, 983 (9th Cir. 2011).
     44
          United States v. George, 532 F.3d 933, 937 (D.C. Cir. 2008) (citation omitted).
23   45
       The government does not raise any character-evidence-based challenge to this line of
     questioning and instead centers its motion on FRE 403. See ECF No. 40 at 4.

                                                       11
 1                                               Conclusion

 2         IT IS THEREFORE ORDERED that the government’s motion in limine to admit

 3 Thompson’s prior felony conviction [ECF No. 39] is DENIED. The court reserves its decision

 4 on the admissibility of this conviction until trial.

 5         IT IS FURTHER ORDERED that the government’s motion in limine to admit

 6 Thompson’s statements before and after the incident and to preclude Thompson from presenting

 7 his statements to the rangers on cross-examination [ECF No. 41] is GRANTED.

 8         IT IS FURTHER ORDERED that the government’s motion in limine to admit D.C.’s

 9 statements to her medical providers [ECF No. 61] is GRANTED IN PART. D.C.’s statements

10 that she was struck can come in. The court reserves its decision on the admissibility of D.C.’s

11 statements identifying the person striking her until trial.

12         IT IS FURTHER ORDERED that the government’s motion in limine to exclude evidence

13 about D.C.’s mental health, history of self-harm, and drug use [ECF No. 40] is GRANTED IN

14 PART. D.C.’s history of drug use and depression are excluded.

15

16                                                               _______________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
17                                                                                        May 10, 2021

18

19

20

21

22

23



                                                      12
